Citation Nr: 1202319	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-06 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Eugene M. Mulvaney, Attorney at Law


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran's appeal also initially included the issues of entitlement to an earlier effective date than October 18, 2000 for the grant of service connection for scars of the left buttock, and entitlement to an earlier effective date than October 18, 2000 for the grant of service connection for left trochanteric bursitis, with hip pain. However, at a November 2010 hearing before a Decision Review Officer at the Newark RO, the Veteran and his representative noted on the record that the Veteran wished to withdraw his appeal as to those issues.  Hence, the only remaining issue is the Veteran's claim of entitlement to service connection for hepatitis C.

In his February 2008 substantive appeal, the Veteran requested that a Travel Board hearing be scheduled in this matter.  Accordingly, a Travel Board hearing was scheduled to take place in June 2011 and notice to that effect was mailed to the Veteran in May 2011.  Prior to the scheduled hearing the Veteran notified VA, via September 2008 VA Form 21-4138, that he had been dropped by his attorney and that he was in the process of finding new representation.  To that end, the Veteran requested that his hearing be rescheduled.  Pursuant to that request, the Veteran's hearing was rescheduled to take place in September 2011.  Notice as to the rescheduled hearing was mailed to the Veteran in July 2011.  Nonetheless, the Veteran did not appear at the rescheduled September 2011 hearing.  The Veteran has not provided any cause for his failure to appear at the rescheduled hearing, nor has he or his representative requested that the hearing be rescheduled again.

Insofar as the Veteran's representation, the claims file contains a July 2004 VA Form 21-22a which names the Veteran's private attorney's firm as his appointed representative.  Notwithstanding the Veteran's September 2008 VA Form 21-4138 advising VA that he had been dropped by his attorney, there is no indication from the Veteran's attorney that he has terminated his representation of the Veteran.  In that regard, the claims file does not contain any correspondence from the Veteran's attorney, to either the Veteran or VA, which expresses any intention to terminate representation.   Moreover, the aforementioned VA Form 21-4138 is not signed by the Veteran's attorney, nor is there any explanation or other statement of cause for the purported termination of representation.  Similarly there is no express revocation, either from the Veteran or his private attorney, anywhere in the record of the power of attorney executed in July 2004 has been revoked.  Moreover, the Veteran's attorney has been copied on recent correspondence to the Veteran from the Board.  In short, there is no documentation in the claims file that the Veteran's representation was terminated in accordance with the provisions under 38 C.F.R. § 14.631(c).  Under the circumstances, VA continues to recognize the attorney listed on the July 2004 VA Form 21-22a as the Veteran's representative of record.


FINDINGS OF FACT

1.  An April 2002 rating decision denied the Veteran's claim for service connection for hepatitis C; notice of that decision was mailed to the Veteran on April 29, 2002; and the Veteran did not subsequently perfect a timely appeal of that decision.

2.  The Board received the Veteran's current request to reopen his claim of service connection for hepatitis C in September 2003.

3.  The evidence associated with the claims file since the RO's April 2002 rating decision, when considered with the evidence previously of record, relates directly to previously unestablished elements of the Veteran's claim of service connection for hepatitis C, and moreover, raises reasonable possibility of substantiating the Veteran's claim.

4.  The Veteran was diagnosed with hepatitis C in August of 1997.

5.  The Veteran's hepatitis C is not related to a blood transfusion alleged to have been received by the Veteran in 1977 during his active duty service, nor is it related to any other injury or illness incurred by the Veteran during his active duty service.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's April 2002 rating decision is new and material, and the Veteran's claims for service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the Veteran's request to reopen his claim of service connection for hepatitis C, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA also requires VA to look at the bases for the denial in the prior final decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate the element or elements of service connection that were found to be insufficiently established in the prior final denial.  Failure to provide such notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Nonetheless, given the favorable action taken below with regard to the Veteran's request to reopen his claim, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Insofar as the substantive issue of the Veteran's entitlement to service connection for hepatitis C, a letter mailed to the Veteran in July 2004 notified him of the information and evidence needed to substantiate his claim.  Subsequently, the Veteran's claim was adjudicated for the first time in the RO's June 2005 rating decision.  The Board notes that the July 2004 letter failed to advise the Veteran that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, any deficiencies in that regard are not prejudicial to the Veteran, as his claim for service connection is being denied.  Under the circumstances, notice provided to the Veteran has been legally sufficient and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, service personnel records, and identified and pertinent VA and private treatment records have been associated with the claims file.  The Veteran was also afforded a VA examination in March 2001 to determine the etiology of his hepatitis C.  The Veteran's claims file was reviewed by the examiner in conjunction with the VA examination.  Ultimately, the Board finds that the VA examination, along with the other evidence of record, is fully adequate for the purposes of determining the etiology of the Veteran's hepatitis C.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  New and Material Evidence

The Veteran's original claim for service connection for hepatitis C was received by VA in February 2000 and denied in an April 2002 rating decision.  In that decision, VA noted that the evidence available at that time failed to show that the Veteran's hepatitis C was in any way related to his active duty service.  The Veteran did not subsequently appeal the April 2002 rating decision.  Accordingly, the April 2002 rating decision is final under 38 U.S.C.A. § 7105(c).

In September 2003, the Veteran filed a request to reopen his claim of service connection for hepatitis C.  In a June 2005 rating decision, the RO reopened the Veteran's claim but denied the claim again, on the basis that the evidence did not show that the Veteran's hepatitis C was related to a blood transfusion received during service, as claimed by the Veteran.  In that regard, VA determined that the service treatment records did not establish that the Veteran received any blood transfusions during service.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the April 2002 rating decision, the evidence in the claims file consisted of the Veteran's claims submissions, service treatment records, VA treatment records from 1999 through 2000, private treatment records from 1998 through 2001, and a March 2001 VA examination report with accompanying May 2001 addendum.  Subsequent to the Veteran's October 2005 request to reopen his claim, VA has obtained and associated with the claims file various private treatment records which include additional claims submissions from the Veteran and his attorney, additional service treatment records, additional VA treatment records through 2010, additional private treatment records through 2009, and testimony given by the Veteran at a November 2010 hearing before a Decision Review Officer (DRO) at the Newark RO.

The newly obtained service treatment records and additional arguments raised by the Veteran and his attorney reflect that the Veteran was involved in an in-service jeep accident in 1977 and received extensive medical treatment that may have included blood transfusions which may have resulted in his current hepatitis C.  Moreover, the newly obtained VA and private treatment records indicate a positive relationship between the Veteran's hepatitis C and blood transfusions that were reportedly received by the Veteran in during service in 1977.

Overall, assuming its credibility for purposes of the issue of whether a claim can be reopened, the current evidentiary record appears to raise the possibility that the Veteran's hepatitis C may have been incurred during his active duty service.  Hence, the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claim for service connection for hepatitis C is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III.  Service Connection

Based upon a review of all of the evidence in the claims file, the Board finds that the Veteran is not entitled to service connection for hepatitis C.  In this regard, the evidence does establish that the Veteran was diagnosed with hepatitis C in August of 1997.  It does not, however, establish that the Veteran's hepatitis C is in any way related to his active duty service.

Through his claims submissions, arguments advanced on his behalf by his attorney through various correspondence, and testimony given at his November 2010 DRO hearing, the Veteran contends that his current hepatitis C disorder was incurred as a result of blood transfusions received during service in 1977.  Indeed, service treatment records, which include inpatient hospital records from a military facility in Wurzburg, Germany, show that the Veteran was involved in a jeep accident in September of 1977.  As a result of the accident, the Veteran incurred a fracture of his right tibia, crushing-type soft tissue injuries to his right foot, and full thickness skin loss over the right foot.  The Veteran was hospitalized from September through November of 1977, and during that time, underwent three separate split thickness skin graft surgeries in which skin from his buttocks was grafted onto his right foot.  A careful review of the entire service treatment record file, however, does not reflect that the Veteran's 1977 treatment included any blood transfusions.  In fact, the Veteran's service treatment records do not reflect that he received any blood transfusions at any time during his active duty service.

The Board acknowledges that the claims file contains various post-service treatment records which appear to suggest a positive etiological relationship between the Veteran's hepatitis C and his active duty service.  As noted above, a November 1999 VA treatment record references that the Veteran's hepatitis C was first diagnosed in August 1997.  A January 2000 VA treatment record expresses that the Veteran reported that he had incurred hepatitis C from a blood transfusion approximately 20 years before.  An April 2000 VA treatment record states that the Veteran's reported prior blood transfusion was being recognized as a risk factor for hepatitis C.

Various private treatment records also suggest a positive etiological relationship.  At a February 1998 private treatment with Dr. C.R., the Veteran reported that he had received a blood transfusion during service in connection with treatment received for his right ankle injury.  Apparently based on the reported history, Dr. C.R. described the Veteran's condition as "post transfusion hepatitis C" in a September 2001 consultation report.  In a July 2002 opinion prepared by another private physician, Dr. M.R., the Veteran's hepatitis C was related to the blood transfusions which were reportedly received during service in 1977.

The Board notes that the Veteran was previously afforded a VA examination to determine the etiology of his hepatitis C in March 2001.  In the corresponding report, the VA examiner confirmed the Veteran's diagnosis of hepatitis C.  In an accompanying May 2001 addendum report, which was prepared after a review of the Veteran's claims file, the VA examiner opined that if the Veteran did not have any blood transfusion or worked with blood products during the military, the Veteran's hepatitis C is not likely due to his active duty service.  Interestingly, although the VA examiner reviewed the claims file, he does not himself offer any findings as to whether the Veteran received a blood transfusion during service.

A December 2009 examination report prepared by Dr. M.H.H., which was obtained by the Veteran and his attorney, expresses that the Veteran's hepatitis C could not be determined.  In that regard, Dr. M.H.H. noted, "there is no medical evidence that [the Veteran] ever received any blood transfusions during his surgeries of 1977.  He did have an IV, but this was IV fluids and antibiotics."  In the absence of such evidence, it appears that Dr. M.H.H. was unable to relate the Veteran's hepatitis C to his active duty service.  Interestingly, Dr. M.H.H. dated the onset of the Veteran's hepatitis C to 1991, when according to the records, liver enzyme tests were first noted as being elevated.  In support of his findings, Dr. M.H.H. appears to have reviewed the Veteran's entire claims file.  Toward that end, in his comprehensive report, he identifies the Veteran's service treatment records and post-service private and VA treatment records as having been reviewed in conjunction with his examination.

In cases where there are competent but conflicting medical opinions, as here, several matters must be addressed in determining the relative probative value and weight of the opinions.  Initially, the Board notes that the findings of a physician are medical conclusions that it cannot simply ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In that regard, the Board's duty is to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, it may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board also observes that the United States Court of Appeals for Veterans Claims (Court) has expressly declined to adopt a rule that accords greater weight to the opinion of the veteran's treating physician over a VA or other physician.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

In this case, the Board affords full probative weight to the findings and opinions expressed in Dr. M.H.H.'s December 2009 report.  As noted above, those findings and opinions were made after a review of the Veteran's full medical history, as evident in the Veteran's in-service and post-service treatment records and as reported subjectively by the Veteran.  Further, the conclusions expressed by Dr. M.H.H. are based upon an accurate understanding of the Veteran's medical history which is corroborated by all of the evidence in the claims file.

Conversely, the opinions expressed in the Veteran's VA treatment records and in Dr. C.R.'s July 2002 report appear to be based upon the Veteran's subjectively reported history that he received a blood transfusion during service in 1977.  Indeed, to the extent that those opinions suggest an etiological relationship between the Veteran's hepatitis C and a reported in-service blood transfusion, neither the Veteran's VA doctors nor Dr. C.R. cite any objective evidence that the Veteran received a blood transfusion during service.  In this regard, the Board observes that mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Moreover, medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.  Under the circumstances, the Board does not attach any probative weight to the opinions expressed in the VA treatment records or in Dr. C.R.'s July 2002 report.

To the extent that the assertions raised by the Veteran may be construed as asserting a positive etiological relationship between the Veteran's hepatitis C and his active duty service, the Board finds that the Veteran is not competent to render such an opinion.  In addressing lay evidence and determining what, if any, probative value may be attached to such lay evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  The evidence in this case does not indicate that the Veteran has received any medical training or expertise that would render him competent to offer an opinion as to the etiology of his hepatitis C.  In the absence of such evidence, the Board does not attach probative weight to such assertions.

Overall, the evidence does not show that the Veteran's hepatitis C was incurred as a result of any blood transfusions received during service or to any injuries or illnesses incurred during service.  As the preponderance of the evidence is against the Veteran's claim of service connection for hepatitis C, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against each of the Veteran's claims for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received, and the Veteran's claim for service connection for hepatitis C is reopened.

Entitlement to service connection for hepatitis C is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


